Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/2/2019.
 Response to Amendment
	The amendment filed 2/9/2021 is entered and fully considered.
Response to Arguments
Applicant argues the WUISTER reference teaches that the imprint pattern does not act as a moat. Specifically, WUISTER [0053] states that the configuration of the alignment marks can remove the need for a moat. However, the examiner notes that this is only one embodiment of possible recess structures disclosed in WUISTER. The when taken as a whole may be relied upon for all it contains. Accordingly, in addition to configuring the alignment marks to remove the need for a moat the reference also teaches incorporating a moat structure into the patterned region 60, see [0055] and [0058]. Therefore the examiner maintains that the reference teaches patterned structures that act as a moat to collect excess material.
Applicant argues that the WUISTER reference only teaches plate-to-plate printing with rigid stamps. However, the examiner relies upon the TITULAER reference to teach a flexible stamp which shows how a roll to plate stamp can be used to imprint a 
Applicant also argues that WUISTER is completely referring to preventing excess material from flowing into recesses between patterned region and alignment marks. However, as described above, the reference teaches both configuring the alignment marks to not need a moat [0053] and incorporating a moat into the pattern [0055] and [0058]. The examiner maintains that the pattern incorporating a moat is obvious.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TITULAER (US 2012/0183690) in view of WUISTER et al. (US 2011/0018168).
Regarding claims 1 and 5,
	TITULAER teaches a method of imprinting a texture onto a substrate that includes coating a wet layer of curable material on a rigid substrate and pressurizing the material with a flexible stamp to imprint the texture abstract. The flexible stamp has a Young’s Modulus of 0.1-10 GPa abstract and the stamp can be rolled onto the substrate [0073]-[0074]. The reference does not expressly teach greater void volumes at one edge of the imprint texture. 
	However, WUISTER teaches a similar imprint texture with edges that contain different textures Figs. 4a-d. The recesses form a moat structure that prevents material 60, [0054]-[0058]. The structure is shown to have a plurality of lands and channels that are separate from the central imprint area 56. The channels collect excess material and prevent blocking of the alignment features and are considered to be reservoir texture that collect excess material, have greater void structure, and a plurality of openings and elevations. At the time of filing the invention it would have been prima facie obvious to provide moat structure of WUISTER with the greater void volumes at the edge of the textured pattern in TITULAER to prevent overflow of curable resin while ensuring filling of the imprint texture.
Regarding claim 2 and 17,
	TITULAER teaches the curing of the resin can be done by UV light or thermal treatment [0036]. 
Regarding claim 3,
	As shown in WUISTER Figs. 4a-d the edge areas can have increased depth and height of features when compared to the central imprint texture.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712